DETAILED ACTION

Claim Rejections - 35 USC § 102
The rejections made under 35 U.S.C. 102(a)(1) in the previous Office Action are withdrawn in view of Applicant's amendment, filed September 13, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharon  (US PG Pub. No. 2017/0355169), as evidenced by Higgins (US Pat. No. 4,370,372).    
Regarding claims 1-3 and 8, Sharon teaches a structure (i.e. "shaping structure") comprising a macroporous spacer sheet (26) sandwiched between two skin sheets (22, 24, i.e. "two shaping sheets") facing each other at a distance from one another (Figs. 5, 6, par. 39).  The spacer sheet is made up of a grid of connected, intersecting longitudinal (34A) and transverse threads (34B) and is corrugated such that a series of substantially-identical, regularly-distributed, alternating even (54, i.e. upwardly-pointing) and odd (48, i.e. downwardly-pointing) peaks are distributed in a first direction, with the even peaks being attached (i.e. and "defining an attachment surface for attachment") to the first skin sheet (22) and the odd peaks being attached to the second skin sheet (24) (Figs. 5, 6; par. 44, 48). It is noted that any intersection between the threads also constitutes a connection.  Sharon also demonstrates that the grid (26, 33) of longitudinal and transverse threads (34) connect to the skin layers (22, 24) both at regions where its threads intersect and regions where they do not (Figs. 2, 4, 5).  As Sharon teaches to use an adhesive, welding, or other joining methods for connecting together the layers, the intersecting threads are further connected (i.e. directly connected in a more permanent manner) to each other via the taught joining method (i.e. the "attachment agent") at the regions where the peaks are attached to the skin layers.  
Sharon teaches that macroporous spacer sheet can be bent, pressed, or folded and discloses that the threads forming it may be metal or polymer threads, each of which have at least some flexibility (par. 8, 58).  As such, the spacer sheet "is sufficiently resilient to allow folding or flattening of the shaping structure".  Although Sharon does not explicitly teach that the spacer sheet is self-supporting, which might be considered a difference from the current invention, Sharon does refer to it as a "structural core", depicts a free-standing core absent any other supports (Fig. 2), depicts the core supporting face sheets (i.e. "shaping sheets"), and teaches that the core is a replacement for other types of self-supporting cores, such as  a honeycomb or foam (Figs. 2, 5, 6; par. 2, 39). Therefore, Sharon's core is presumed to be self-supporting and it would have been obvious to one of ordinary skill in the art to configure the core to be self-supporting because Sharon appears to depict it as such and so that the core can support its face sheets and serve as an adequate replacement for other taught self-supporting cores.  
As shown in Figure 5 and discussed by Sharon, the widths of the spaces between the attachment surfaces is equal to the width of the attachment surfaces (Fig. 5; par. 48). In addition to the macropores defined by the grid of the spacer sheet, the compartments and openings surrounded/defined by the peaks (48, 54) in Sharon's spacer sheet also correspond to the recited "macropores" (Fig. 5, 6). 
The teachings of Sharon differ from the current invention in that the skin sheets (i.e. "shaping sheets") are not explicitly taught to comprise a nonwoven material comprising a web of glass fibers connected to each other.  However, Sharon does teach that the skins may comprise a fiberglass-reinforced composite (par. 40, 41), which necessarily either comprises connected woven or nonwoven glass fibers.  Accordingly, it would have been obvious to one of ordinary skill in the art to use nonwoven webs of fiberglass-reinforced composites as Sharon's skin sheets (i.e. "shaping sheets") because Sharon teaches that fiberglass-reinforced composites are appropriate for the layers, because the web of fibers is necessarily either woven or nonwoven (i.e. which offers a very limited number of choices of fiber configuration), and because either of a woven or nonwoven web of glass fibers would be effective in reinforcing a composite skin material, which would be understood by one in Sharon's art, as is evidenced by Higgins, who teaches that the composite cover layers on an aircraft panel can be made up of woven or nonwoven fibers bonded with a resin (col. 2, ln. 23-27). 
 


Regarding claims 4 and 5, Sharon teaches that adhesive bonding, welding, soldering, brazing, diffusion bonding, or mechanical fastening may be used to attach the peaks to their respective sheets along the attachment surfaces, all of which are "attached using attachment agents" and the bonded regions of all of which are "distributed on the attachment surface" of their respective peaks (par. 39). As fusion and welding may be used to adjoin the two peaks to the sheets, at least one layer of heat-sensitive material, which may be the sheet materials making up the layers or a separate material, is involved in the bonding.  Furthermore, as no particular degree of "heat sensitivity" is defined or claimed to qualify a material as "heat sensitive" any of the materials disclosed by Sharon and involved in a welding operation are susceptible to at least some level of heat and qualify as "heat-sensitive".  
If the teachings of Sharon are considered to differ from the current invention in that a structure comprising identical corrugations with their peaks welded to the skin sheets at their attachment surfaces is not explicitly exemplified however, then it is noted that it would have been obvious to one of ordinary skill in the art to weld such a structure along the attachment surfaces because Sharon explicitly teaches doing so to be appropriate and useful for attaching together the layers of his product.  As noted above, as fusion and welding may be used to adjoin the two peaks to the sheets, at least one layer of heat-sensitive material, which may be the sheet materials making up the layers or a separate material, is involved in the bonding.  Furthermore, as no particular degree of "heat sensitivity" is defined or claimed to qualify a material as "heat sensitive" any of the materials disclosed by Sharon and involved in a welding operation are susceptible to at least some level of heat and qualify as "heat-sensitive".  

	Regarding claims 9, 11, 19, and 20, the teachings of Sharon differ from the current invention in that the sizes of the spaces (i.e. pores) between the threads making up the spacer sheet and the size of the openings (i.e. also pores) formed by the corrugations are not disclosed.  However, as no criticality has been established, the recited pore size is a prima facie obvious selection of dimension that does not distinguish the claimed product over the prior art.  See MPEP 2144.04.  Additionally, given that the "density of threads" is effectively an alternative way of describing the spacing (i.e. "pore size") between threads in the macroporous sheet, the selected "density of threads" is also a prima facie obvious selection of dimension that does not distinguish the claimed product over the prior art.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharon, as applied above, and further in view of Holmes (US Pat. No. 3,960,236) for the reasons discussed in the previous Office Action. 

Claims 9, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharon, as applied above, and further in view of Darfer (US Pat. No. 5,527,584) for the reasons discussed in the previous Office Action. 



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sharon, as applied above, and further in view of Hudson (US PG Pub. No. 4,249,976) for the reasons discussed in the previous Office Action.
 
Claims 1-5, 8, 9, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swiszcz (US PG Pub. No. 2006/0112655) in view of Isofran (EP 0436419 A1).
Regarding claims 1, 3, and 8, Swiszcz teaches structures (i.e. "shaping structures") each comprising a macroporous spacer sheet (142, 168, 178) sandwiched between two sheets (140, 148, 164, 166, 174, 176, i.e. "two shaping sheets") facing each other at a distance from one another (Figs. 21-38; par. 119).  The spacer sheet (142) is corrugated such that a series of regularly-distributed, alternating even (i.e. upwardly-pointing) and odd (i.e. downwardly-pointing) peaks are distributed in a first direction, with the even peaks being attached (i.e. and "defining an attachment surface for attachment") to the first sheet (148, upper sheet) and the odd peaks being attached to the second sheet (140, lower sheet) (Figs. 21-30; par. 119). The compartments and openings surrounded/defined by the peaks in Swiszcz's spacer sheet correspond to the recited "macropores" (Figs. 21-38).  The facing sheets (i.e. "shaping sheets") may comprise layers of a nonwoven fabric with fibers bonded together by a polymer matrix (par. 101).  Swiszcz further teaches that spacer sheet maintains the spacing between the two facing sheets and that the panel can be compressed or folded for shipping purposes (par. 120, 121).  Therefore, the prior art shaping structure is at least somewhat self-supporting and the macroporous spacer is "sufficiently resilient to allow folding or flattening of the shaping structure".  
The teachings of Swiszcz differ from the current invention in that the spacer layer is not taught to include a grid of longitudinal threads and transverse threads connected at their intersections.  However, Swiszcz's spacer layer is a fibrous layer impregnated with resin (par. 101).  Isofran further teaches a sandwich panel spacer sheet made up of a woven textile of fibers that forms a grid of longitudinal threads and transverse threads connected at their intersections that can be impregnated with resin (par. 23-30; Figs. 4, 5).  Isofran's textile is beneficial because it can be used to form a spacer with predetermined local zones of desired heights and fiber densities, predetermined quantities of impregnating resin at local zones, and predefined local mechanical and physical properties, such as mechanical, acoustic, and phonic properties (par. 8, 29, 38, 39).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a textile such as that taught by Isofran including a grid of longitudinal threads and transverse threads connected at their intersections to make the spacer sheet in Swiszcz's panel because the textile is useful for forming spacer sheets in sandwich panels and can be configured with predetermined local zones of desired heights and fiber densities, predetermined quantities of impregnating resin at local zones, and predefined local mechanical and physical properties, such as mechanical, acoustic, and phonic properties.  

Regarding claim 2, the teachings of Swiszcz might be considered to differ from the current invention in that the distance between peaks relative to the lengths of the attachment surfaces is not explicitly disclosed. However, spacing between peaks in the spacer sheet (168) shown in Figure 33 are similar in scale (i.e. substantially the same length and clearly between 1 to 1.5x) to that of the flat surfaces (i.e. "attachment surfaces") of the peaks (Figs. 33).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Swiszcz's core to have the relative proportions shown in Figure 33, including making it such that the spaces between peaks, when measured in a first direction, are similar in size, including being roughly the same (and including between 1 and 1.5x) size of the attachment surfaces on the peaks because Swiszcz depicts such an arrangement as appropriate.  Additionally, as no criticality has been established, the recited relative dimensions are a prima facie obvious selection of scale or dimension that does not define the claimed invention over the prior art.  See MPEP 2144.04. 

Regarding claims 4 and 5, Swiszcz teaches that the peaks may be attached to their respective sheets along the attachment surfaces using an adhesive, heat welding, or ultrasonic welding, all of which are "attached using attachment agents" and the bonded regions of all of which are "distributed on the attachment surface" of their respective peaks (par. 119). As heat welding may be used to adjoin the two peaks to the sheets, at least one layer of heat-sensitive material, which may be the sheet materials or a separate material, is involved in the bonding.  Furthermore, as no particular degree of "heat sensitivity" is defined or claimed to qualify a material as "heat sensitive" any of the materials disclosed by Swiszcz and involved in a welding operation are susceptible to at least some level of heat and qualify as "heat-sensitive".  

Regarding claims 9, 11, 19, and 20, the teachings of Swiszcz and Isofran differ from the current invention in that the "macropores" are not taught to have a nominal size in the recited range.  However, as no criticality has been established, the recited dimensions are prima facie obvious and do not define the claimed product over the prior art. See MPEP 2144.04.  In the case that the "macropores" are considered spaces between the threads of the spacer sheet, it is noted that although Isofran also does not teach a "density of threads", which is a difference from the claims, given that the "density of threads" is effectively an alternative way of describing the spacing (i.e. "pore size") between threads in the macroporous sheet, the selected "density of threads" is also a prima facie obvious selection of dimension that does not distinguish the claimed product over the prior art.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Swiszcz and Isofran, as applied above, and further in view of Holmes. 
Regarding claim 6, the teachings of the cited prior art differ from the current invention in that the peaks in the disclosed core are not taught to be attached to the skin layers (i.e. "shaping layers") by sewing.  However, Swiszcz does teach that the layers of the panel can be adjoined by any acceptable bonding system (par. 141). Holmes further teaches a similar sandwich panel with a corrugated core that is attached to the adjoining face sheets (i.e. "skin layers" or "shaping layers") by stitching (col. 2, ln. 65-col. 3, ln. 2).  Accordingly, it would have been obvious to one of ordinary skill in the art to attach the peaks of the prior art corrugated core to the skin layers at/along the designated "attachment surfaces" with stitching (i.e. the peaks are attached to their respective sheets by sewing) because Swiszcz teaches that the layers may be secured together by any acceptable bonding system and because Holmes teaches that stitching is an appropriate useful way of attaching together corrugated cores and face sheets (i.e. "shaping sheets").  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Swiszcz and Isofran, as applied above, and further in view of Hudson.
	Regrading claim 18,  the teachings of the cited prior art differ from the current invention in that the peaks in the disclosed core are not taught to be bound to the skin sheets (i.e. "shaping sheets") with a thermoplastic binder.  However, Swiszcz does teach that the layers of the panel can be adjoined by any acceptable bonding system (par. 141).  Hudson further teaches using a thermoplastic adhesive to firmly bond together the core and skin layers of a composite panel and teaches that the thermoplastic adhesive eliminates the need for extensive pre-fitting between contact surfaces and creates a strong adhesive bond (col. 2, ln. 32-44). Therefore, it would have been obvious to one of ordinary skill in the art to use a thermoplastic adhesive as the adhesive (i.e. "attachment agent") in the prior art composite panel because Swiszcz teaches that the layers may be secured together by any acceptable bonding system and because Hudson teaches that thermoplastic adhesives are appropriate and useful for forming strong adhesive bonds in composite panels without the need for excessive pre-fitting.  


Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that the claimed invention is distinguished over Sharon because Sharon does not teach using a nonwoven layer as one of the face sheets (i.e. "shaping sheets" on the disclosed panel.  To support this argument, Applicant asserted that a skilled artisan would never have considered a nonwoven glass-reinforced composite layer because Sharon's panel already includes woven or otherwise connected fibers. However, Applicant has provided no evidence to support this assertion and, as discussed above, Higgins teaches that the composite cover layers on an aircraft panel can be made up of woven or nonwoven fibers bonded with a resin (col. 2, ln. 23-27), which demonstrates that a skilled artisan in Sharon's art would consider nonwoven composite face sheets as an appropriate material for sandwich panels such as Sharon's. 
Applicant has also argued that claim 1 is further distinguished over Sharon because it now recites that the spacer sheet is "sufficiently resilient to allow folding or flattening of the shaping structure", which Applicant asserted is completely different from Sharon's product because Sharon's panel and core are taught to be "structural", which Applicant asserted is synonymous with "rigid", and because Sharon discloses that the face sheets are "solid".  In making this argument, Applicant has also asserted that Sharon's product is substantially different from the product of claim 1 because claim 1 is directed to a product that may be temporarily folded or flattened for reducing the bulk during transport, and deployed for use.  However, Sharon does not disclose that "structural" is intended to mean completely "rigid".  To the contrary, Sharon teaches that the spacer sheet may be made of wires (i.e. "threads") of materials that are known to be flexible, such as polymers and metals, and discloses that the spacer sheet can be bent, pressed, or folded (par. 8, 58).  Therefore, Sharon's macroporous spacer sheet meets the new claim limitation.  The fact that Sharon's face sheets are "solid" has no effect on whether the spacer sheet is capable of moving as claimed.  In response to Applicant's argument that Sharon fails to teach a panel that can be temporarily contorted and eventually redeployed for use, it is noted that the features upon which Applicant relies (i.e. a panel that can have temporarily have one configuration and then be deployed to its original configuration for use) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As discussed above, Sharon's teachings meet the claim limitations because  a spacer sheet that is made of a flexible material and is sufficiently flexible to be bent, pressed, or folded is disclosed.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784